Title: To Thomas Jefferson from George Divers, 16 June 1808
From: Divers, George
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Farmington June 16th. 1808
                  
                  I did not recieve the enclosed note of the gudgeons Wanted for my Mill from James Walker, in time to send it to you before you left home, You will very much oblige me by having them cast and sent to the care of Pickett Pollard & Johnston of Richmond, who will pay the freight, and if it is conveneint for you to pay for the castings, I will pay the amount to your order on demand
                  I have just recoverd from a most intolerable fit of head ach, yet think the state of my Health has been emproving for some weeks past. Accept my best wishes and believe me always 
                  Yr. friend
                  
                     George Divers 
                     
                  
               